Title: From Alexander Hamilton to James McHenry, 20 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York August 20. 1799
          
          The persons whose application is enclosed have been employed to suppl by the agents of this State to supply it’s military stores with cannon balls and bombs; and from the information I have received I have good reason to beleive that their means are competent, and that they have given satisfaction to their employers.
          With great consideration I am, Sir, &c: &c:
        